Citation Nr: 1230796	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The Veteran served on active duty from August 1953 to September 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In September 2009 and April 2011, the case was remanded for further development.  In June 2011, the American Legion withdrew as the Veteran's representative.  The Veteran was notified by letter that month.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's acute, "psychotic" episodes in service are shown to have been induced by alcohol consumption.  A non-substance induced disability is not shown to have been manifest in service; psychosis to a disabling degree of 10 percent or more did not become manifest in service or within the first post-service year; and any current non-substance induced psychiatric disorder is not shown to be related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder are not met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in October 2003, prior to the decision on appeal, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Additionally, although it is not clear whether the Veteran was notified of the general manner in which disability ratings and effective dates are assigned in an actual notice letter, he was not prejudiced by this omission.  Since service connection is being denied, no disability rating or effective date is being assigned.     

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, service personnel records, VA medical records and private medical records.  Also of record and considered in connection with the appeal are various written statements provided by a fellow service member, the Veteran, and his representative on his behalf.  The Board also notes that the RO attempted to obtain records of VA treatment identified by the Veteran for the time frame from 1956 to 1957 but were informed that such records were not available.  Additionally, pursuant to the April 2011 remand, VA attempted to schedule the Veteran for a VA psychiatric examination in May 2011 and May 2012.  However, on both occasions the Veteran failed to report and has not provided any good cause reason for not reporting.  The Board finds that no further RO/AMC action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The service treatment records show that on June 23 1955, the Veteran experienced what was deemed to be an episode of mania.  He arrived at sick bay apparently in order to receive a "shot" and became hysterical.  He was talking loudly and fighting with everyone who was near.  He had taken an unknown quantity of alcoholic beverages before the episode and it was noted that he had had a similar episode approximately 15 months prior in Cuba.  Eventually, medical personnel were able to give him an intramuscular injection to calm him down.  A physician on duty found that the Veteran was psychotic and he was admitted to the sick list.  The initial diagnostic impression was chronic brain syndrome, manic depressive type, acute manic phase, extreme hyperreaction.  A subsequent June 29, 1955 progress note indicates that while in Valencia, Spain on June 25, 1955, the Veteran was returned to the USS Columbus in a highly emotional and belligerent state after drinking a moderate amount of alcohol.  He was initially diagnosed with an acute manic phase of manic depressive type personality.  It was noted that the Veteran had had the two prior similar attacks where he become extremely violent and dangerous after consumption of alcohol, with complete disregard for authority.  He indicated that during these episodes he was aware of what he was doing but could not control himself.  He was so emotionally disturbed about his actions that he just wanted to get out of the Marines.  Because of the violent behavior exhibited, a psychiatric examination was recommended as soon as possible. 

On August 12, 1955, the Veteran was admitted to the U.S. Naval Hospital in Chelsea, Massachusetts for a medical board evaluation with an initial diagnosis of manic depressive reaction, acute, mixed.  The Veteran reported that for some time aboard ship, he had difficulty in getting along.  He made no adjustment with other members of the ship's crew and resented the service greatly.  He found it impossible to take orders and was unable to respond fully to authority.  In at least three occasions aboard ship, after two or three drinks, he responded with acute, aggressive, maniacal behavior of a destructive type.  He denied any trouble like this before joining the Marines but apparently had always been an active, aggressive individual.  He said that he was diagnosed by his own family doctor as having "hyperkinesis."  It was noted that as a child he was a frequent perpetrator of pranks, which occasionally were aggressive in nature.  During his school years he did not do as well as he could because his behavior in school was less than integrated.  

Psychiatric examination revealed a rapidly talking anxious individual who was well-oriented in all spheres and showed a clear sensorium.  There were no delusions nor hallucinations.  His reaction to the interview situation was seen to be aggressive.  However, there was tension and insecurity noted in his demeanor.  He was also seen to be immature and impulsive.  His adjustment on the psychiatric ward was satisfactory.  Psychological testing bore out the evidence of an immature, impulsive, aggressive personality.  He appeared before the neuropsychiatric staff conference where it was felt that the Veteran exhibited an aggressive personality.  Thus, on August 16, 1955, the Veteran's diagnosis was changed to aggressive reaction, which had existed prior to entry into service, and he was recommended for discharge.  It was noted that the Veteran was not psychotic, was not considered to be a menace to himself or others and was not likely to become a public charge.  

The Veteran's service personnel records show that he was subject to a number of disciplinary actions, including for disrespecting and threatening a superior officer, drunk and disorderly conduct, disrespect to a non-commissioned officer, refusal to turn to on his cleaning station and contempt and disrespect toward a non-commissioned officer.  He was confined from July 5, 1954 to August 3, 1954 in conjunction with disrespecting and threatening the superior officer.  

Post-service private and VA medical records show that the Veteran has received numerous inpatient treatments for alcohol detoxification and substance abuse since military service.  Diagnoses have included alcohol dependence, chronic alcoholism, cannabis dependence, nicotine dependence, alcohol withdrawal syndrome, rule out alcohol induced mood disorder, rule out substance induced mood disorder , rule out bipolar disorder, depressive disorder NOS, substance induced mood disorder and bipolar disorder.  

A September 1991 psychiatric examination done in conjunction with a claim for Social Security Administration (SSA) benefits produced diagnostic impressions of major depression in a patient with chronic alcoholism and avoidant personality.  The Veteran reported that he had been drinking on and off since his middle twenties.  He reported that his early development was normal and he did not mention his military service.  He indicated that he went to college for one year and then began doing manual labor work.  He also indicated that he had worked as a lifeguard for years in his home state of New Hampshire and that from 1965 to 1981 he was an assistant director in the film industry.  He had been on welfare since 1981.  

Mental status examination showed a depressed mood.  It was noted that the Veteran would be unable to respond appropriately to supervision, cooperate with co-workers and withstand work pressure in a work setting because of severe anxiety and depression, which would prompt him to drink alcohol again.  

VA mental health records from December 1996 to April 1997 show some group therapy treatment and psychiatric evaluation.  In January 1997, the psychiatric diagnostic assessment was alcohol dependence, rule out depression.  In March 1997, the evaluating psychiatrist noted that she was unable to diagnose mood disorder but that she could not rule it out.  Mood was consistent with phase of recovery and appropriate to circumstances of life.  In April 1997, it was noted that the Veteran continued to insist on wanting to be on medication for mood disorder in spite of the lack of evidence that such a disorder was present.  He had neither symptoms of mania nor depression and the psychiatrist could only suspect malingering in order to be reinstated on SSI, which he had received in the past for diagnosis of alcoholism.  The diagnosis was alcohol dependence, rule out malingering. 

On June1997 VA psychological evaluation, the diagnoses were bipolar affective disorder, mixed, substance abuse with psychological dependence, alcohol dependence and cannabis dependence.  The Veteran reported that he was placed in a psychiatric ward in White River Junction Vermont in about 1956 and stayed there for a few weeks.  He also reported that he had had about 15 prior detoxification admissions.  Additionally, he reported that he had a suicide attempt in the 1970s during his marriage.  He stated that he did this because he did not have the courage to leave the marriage and he had a two year old child at the time.  

Currently, the Veteran reported that he had not used alcohol for the past month but was very dependent on marijuana.  He had never been on any antidepressant medications.  He had not worked since 1983.  He indicated that he did have problems with authority but had worked for 20 years as a freelance film assistant director, unit production manager.  He reported that he had worked on major Hollywood films in this capacity.  The last one in 1983 was a Woody Allen film.  

The Veteran was married for eight years and then divorced in 1974.  There did appear to be a family history of alcoholism and possible psychiatric problems such as affective disorder.  The Veteran's uncle had been an alcoholic and his brother had died of alcoholism at age 49.  Another brother lived in Vermont and was also an alcoholic who drank all the time.  

Mental status examination showed that the Veteran's speech was somewhat pressured and agitated.  He described himself as restless and this was somewhat obvious during the interview.  His mood was described as depressed, angry and anxious.  He admitted to occasional mild suicidal ideation.  He recalled only one hallucinatory event, which was auditory in nature and occurred three years prior.  At the time he had a hangover.  He first heard a female voice call his name and then he heard the voice say "thanks."  He indicated that he was particularly paranoid when using pot and sometimes he was paranoid at other times.  He noted that he tended to say violent things but as far as violent behavior, he was usually the one who got beaten up.  He admitted to poor impulse control when drinking.  He had numerous psychosocial stressors, with the major one being financial difficulties.  
 
A July 1997 VA emergency room note shows that the Veteran was requesting treatment for bipolar disorder.  At the same time, he admitted to alcohol and cannabis dependence symptoms and gave the impression that he could not stop this substance abuse on his own.  He denied any psychotic symptoms as well as suicidal or homicidal thoughts.  The diagnoses were etoh/cannabis dependence, rule out substance induced mood disorder and rule out bipolar disorder.  The examining psychiatrist advised the Veteran that he needed to be clean and sober before treatment for mood disorder could be considered.  

A November 1997 VA inpatient psychiatric note shows that the Veteran was admitted for observation for alcohol intoxication with suicidal ideation.  Diagnoses at admission were longstanding history of marijuana abuse, alcohol dependence and alcohol induced depression.  The Veteran remained an inpatient for a few days and was then discharged.  

Gracie Square Hospital records from January to February 2000 show that the Veteran received inpatient psychiatric treatment primarily for detoxification.  The discharge diagnoses were depressive disorder NOS, alcohol dependence, continuous, and cannabis abuse, continuous.  

April 2000 VA progress notes show that the Veteran received inpatient psychiatric treatment.  The discharge diagnosis was alcohol dependence.  

A July 2001 VA discharge summary shows that the Veteran was treated for detoxification.  Discharge diagnoses were alcohol dependence and depression NOS.  

On August 2002 VA psychiatric examination, the Veteran reported that he had had approximately 30 hospitalizations for alcohol detoxification since service.  He also reported experiencing episodic depression since service.  He indicated that he experienced these feelings sometimes when he was not intoxicated.  The symptoms would usually last 3 to 4 days and then resolve.  He generally felt good in the morning but then when he began facing the ordinary problems of living during the day, he began to experience a low mood.  He had recently been diagnosed with prostate cancer and indicated that since that time he had experienced a worsening of depression, anger and anxiety.  He sometimes experienced somewhat increased levels of energy characterized by increased activity and running around, which would typically last several hours before he tired.  He described minor and intermittent problems with concentration and described experiencing chronic low self esteem.  At times he did feel a sense of worthlessness but this typically lasted only hours at a time.  He also would have similar experiences of hopelessness, which would resolve within hours.  

Mental status examination showed that his affect was pleasant but ranged to irritable when he perceived that the examiner was being terse.  His thought process was somewhat evasive at times, with respect to describing his current symptoms.  On occasion, he was tangential and repetitive.  The diagnoses were adjustment disorder with mixed anxiety and depressed mood, alcohol abuse and dependence in partial remission and cannabis abuse.  The examiner commented that overall the Veteran was suffering from a mild degree of psychological distress.  He was experiencing mild depression and anxiety, which appeared to be related to his current diagnosis of prostate cancer.  He did not meet the criteria for a diagnosis of major affective disorder, including depression or bipolar disorder.  

An August 2002 VA emergency room psychiatric evaluation shows that the Veteran reported a manic episode while in service associated with drinking alcohol and becoming mean while drunk.  He indicated that he then had one subsequent manic episode 5 years prior, at which point he received disability benefits as well as the diagnosis of manic depression.  He was not taking any psychiatric medications but said that that he would consider St. John's Wort.  He was seeking a letter indicating that his manic episode in his 20s was incited by his Marine Corps service.  He admitted to heavy alcohol use, consuming large amounts of alcohol daily, but indicated that he had had no alcohol in the past 6 1/2 months.  He still occasionally consumed marijuana and had tried cocaine in the past.  Mental status examination was unremarkable.  

The diagnoses were manic depression vs. substance induced mood disorder vs. bipolar disorder vs. substance induced psychotic disorder, alcohol abuse vs. dependence, cocaine abuse vs. dependence and marijuana abuse vs. dependence.  The examiner commented that the Veteran was not seeking any treatment and given the opportunity to discuss this, he reported that there was no reason for his visit other than him seeking VA benefits.  The examiner noted that the Veteran's prior two manic episodes were merited but that he did not appear to have any current acute issues and had affirmatively reported that he did not have any current acute issues other than feeling a bit depressed.  

An October 2002 VA psychiatric note shows that the Veteran was seeking a letter to help him increase his VA benefits.  He had not been treated with psychiatric medications as an outpatient and currently refused to try any psychiatric medications.  He stated that sometimes he got depressed but that he could handle this on his own.  He had had a relapse two weeks prior and had just been released from detoxification at Cabrini Hospital.  He did not want a referral for substance abuse treatment.  He just wanted a letter stating that the Marine Corps caused his manic depressive illness.  The diagnoses were alcohol and marijuana abuse, mood disorder, rule out substance induced mood disorder and rule out bipolar disorder.  

A January 2003 VA outpatient psychiatric evaluation shows that the Veteran reported that he had been drinking for the past 50 years.  He asserted that he had really been self-medicating an underlying manic depression with alcohol for the past 50 years.  He claimed to have mood swings alternating depression with periods of hyperreactivity.  He did not receive any medications for his mood disorder over the years because he had been drinking.  Mental status examination showed psychomotor retardation with an anxious and depressed mood.  The examiner commented that the Veteran was mildly depressed, otherwise he had a euthymic mood.  The initial diagnoses were bipolar disorder, mixed, major depression, alcohol dependence and cannabis abuse.  

A March 2003 VA outpatient psychiatric evaluation similarly produced diagnoses of bipolar disorder not otherwise specificed, substance induced mood disorder, alcohol dependence and cannabis abuse.  A June 2003 VA mental health note shows a diagnosis of alcohol dependence, continuous.  

Gracie Square Hospital records from July 2003 to August 2003 show that the Veteran was hospitalized for a month due to his alcohol abuse, including potentially destructive behavior towards self, others or property and received detoxification and rehabilitation on an inpatient basis.  The discharge diagnoses were depressive disorder NOS, alcohol dependence and nicotine dependence.  

An April 2004 VA outpatient psychiatric evaluation report shows that the Veteran described longstanding psychiatric illness dating to his time in the Marines.  He presented the examining psychiatrist with copies of health records from service showing his hospitalization after having the "manic depressive reaction."  The examiner noted that the Veteran had reported no psychiatric hospitalizations or treatment for manic condition since 1955.  He did describe times when he got excited but these were brief and it was unclear whether they were manic episodes.  He also complained of chronic depression.  The year prior he had been started on antidepressant medication but indicated that he stopped it due to arthralgias, myalgias and impotence.  There did not seem to have been any other treatment for these depressive spells.  

In the old chart the Veteran was noted as having repeated hospitalizations for alcoholism.  In these summaries, there was no mention of his suffering from a mood disorder except by his own self-report.  Mental status examination showed that the Veteran was overly friendly and in good spirits.  Affect was full and somewhat labile.  Speech was slightly pressured.  He had some grandiose thoughts about his intelligence and called himself unconventional and eccentric.  The examiner commented that the Veteran did seem to have some mood swings and his life seemed to be somewhat disorganized.  In addition, his mental status examination showed slight hypomania, including grandiosity.  However, there had been no psychiatric treatment or other evidence of manic episodes.  The examiner indicated that the Veteran seemed to have a mild mood disorder although it was possible that his grandiosity was delusional and in that case, he may have had a real bipolar disorder.  The examiner noted that there was some suggestion that the Veteran had trouble focusing that could possibly have been a symptom of ADD.  The examiner assigned diagnoses of cyclothymic personality disorder and alcoholism in remission.  The Veteran requested that the psychiatrist write a letter for him documenting that his bipolar disorder began when he was in the Marine Corps.  The examiner indicated that he was not providing this letter.

In his January 2005 notice of disagreement, the Veteran indicated that he never sought help for his psychiatric problems because he was never told about his manic depression diagnosis.  He had found out about it when he sent for his records a few years prior.  Also over the years, he had had many misdemeanor arrests for manic drunken behavior.  He had woken up in hospital emergency rooms restrained to gurneys.  He had been through 41 alcohol detoxification programs and one 25 day rehabilitation program.  He was divorced after seven years of marriage in 1974 and had to leave his wife and two year old daughter because he started drinking after 6 years of sobriety.  He had been living in poverty since then and the depression was overwhelming.  He indicated that he never had had these problems prior to entering the military.  

In January 2005, the Veteran also submitted a couple of medical articles concerning bipolar disorder.  The articles show that signs and symptoms of the disorder can include abuse of drugs, particularly cocaine, alcohol and sleeping medications and the disorder can cause alcohol and drug abuse.  

May 2005 VA outpatient mental health notes show that the Veteran reported that he would probably not be coming to his mental health appointments were it not required for his court case.  He reported depression and a family history of alcoholism as contributing factors in his drinking.  He refused to see a psychiatrist, however.  It was noted that he reported a history of bipolar disorder.   

On December 2005 VA psychiatric outpatient assessment, the Veteran reported sexual trauma during service.  He indicated that one evening he and a shipmate were involved in horseplay, wrestling on the floor of the ship.  During the horseplay, he felt someone approach him from behind and thrust his pelvis into his backside.  He recalled feeling pressure from a semi-hard penis.  He turned around to take a swing at his assailant only to find that it was his commanding officer, a captain.  He proceeded to shout obscenities at the captain and ended up getting court-martialed.

The Veteran felt that this incident had adversely affected his sexual performance and general mood.  He also reported occasional flashbacks to the incident occurring either before or after a sexual act.  He indicated that these flashbacks would stop his desire making him unable to either perform or complete the act.  He described himself as angry about these episodes of dysfunction and had difficulty in maintaining relationships.  In addition to the sexual difficulties, he also reported occasional difficulties falling asleep.  His sleep was generally restful with occasional dreams and nightmares, which he could not recall in particular.  He did not find any difficulties with concentration.  

The Veteran reported that after service he sought psychiatric counseling for depressed mood.  He did not have regular psychiatric treatment or follow-up after this.  He again reported that he had recently discovered in his military records that he was given the diagnosis of manic depression during service.  (The examiner noted that records the Veteran had brought with him included one diagnosis of "manic depressive reaction", acute, but the final diagnosis was "aggressive reaction.").  He indicated that his past psychiatric medication had included Lexapro but he had not used it in years.  Alternatively, he had used herbal supplements like St. John's Wort.  

The Veteran reported one past suicide attempt, while he was married.  He had become frustrated with the marriage and had a sense that it was coming to an end.  He cut his wrist one evening but was careful not to cut too deeply.  He did not intend to seriously injure himself but knew that the ambulance would come and this act would get him out of the house.  

The Veteran reported that he had his first drink at the age of 19 before he enlisted in the Marine Corps.  He reported not drinking while married except towards the end.  This was his longest period of sobriety, 7 years.  He had a history of alcohol induced blackouts beginning in the 1980s and reported that the blackouts were common.  He had suffered head traumas while intoxicated often in the context of physical altercations.  He reported no history of resultant loss of consciousness, concussion or coma.  He was sober for a year in the 1980s through alcoholics anonymous but otherwise reported periodic 3 to 4 month periods of sobriety.  He had been to 46 detoxification programs, the last one occurring one year prior.  The Veteran reported no family history of mental illness.  However, his father was an alcoholic and his brother died of alcoholism.  

The Veteran also brought with him records of his Court Martials in service, along with the health record showing treatment for aggressive reaction, for review by the examiner.  Mental status examination showed slightly fast speech and angry and depressed mood.  He was preoccupied with sex.  He reported current passive suicidal ideation.  His insight was limited and his judgment was poor.  

The examiner diagnosed the Veteran with adjustment disorder NOS, alcohol abuse in early remission, marijuana abuse in partial remission and rule out substance induced mood disorder.  He was also given an Axis II diagnosis of personality disorder NOS.

In an addendum, the examiner noted that the case had been presented to the PTSD team.  The team's consensus, based on the Veteran's history and reported symptoms, was that he not meet the criteria for a PTSD diagnosis.  It was clear that he had had a lifelong history of alcoholism in the context of a family history.  Treatment of his addiction was to remain a priority and he was commended for engaging in it.  He may have also suffered from mood disorder, most likely substance induced.  The history given in the intake was not sufficient to rule out a primary bipolar disorder but given the ongoing substance abuse, substance induced mood disorder was as likely a diagnosis.  It was notable that his many detoxification admissions had not led to any psychiatric admissions, which would be expected if a manic phase were part of his presentation.   

A subsequent December 2005 VA psychiatry note shows that the Veteran was seen for follow-up.  When presented with the PTSD team's consensus opinion that what happened to him in the military was distressing but that he did not meet the criteria for PTSD, he was disappointed and disbelieving.  He indicated repeatedly that he had bipolar disorder.  The examiner noted that this was possible but his extensive alcohol history was such that if a mood disorder was present, substance induced mood disorder was equally likely.  Also, underlying ADHD could not be ruled out because of his reactive temperament.   

The Veteran asserted that his military experiences, particularly his sexual trauma, caused him to become bipolar, violent and an alcoholic, and he sought a letter in support of this contention.  He asserted that he became bipolar due to being placed in the military and that his alcoholism was a symptom of this.  The examiner noted that when pressed, the Veteran really described daily impulsivity and irritability, with a tendency to angry outbursts, not cyclic mood episodes.  

The Veteran was disappointed that the examiner was not willing to provide him with the letter.  He was given a number of possible treatment options but did not accept any referrals.  The diagnostic impression was mood disorder NOS, rule out bipolar disorder, rule out substance induced mood disorder, also rule out ADHD.  The examiner noted that Axis II pathology was prominent.  

Subsequent VA treatment records from 2006 to 2011 show that the Veteran received additional mental health evaluations, often pursuant to him requesting them for purposes of obtaining evidence indicating the presence of a current mental health disability related to his military service.  Diagnoses included alcohol dependence, cannabis abuse, mood disorder NOS, bipolar disorder,  rule out substance-related, substance induced mood disorder, history of bipolar disorder vs. substance induced mood disorder vs. depression, rule out cyclothymic disorder, anxiety NO, adjustment disorder with mixed anxiety and depression, rule out adult antisocial disorder, nicotine dependence and opiate dependence.  None of the evaluating mental health professionals related the non-substance abuse diagnoses to the Veteran's military service.   

In an August 2006 letter, a fellow serviceman indicated when he first met the Veteran, he was a well-adjusted individual.  He showed outstanding military and personal values, a sense of humor and was liked by all.  Then came the incident involving the inappropriate sexual contact by the captain.  The serviceman noted that it was shocking and traumatic to observe the commanding officer conducting himself in such a manner.  After the incident, the Veteran was escorted to the brig while the captain walked away.  The Veteran was then Court-Martialed and sent to Guantanamo Bay brig, where he stayed for approximately one month.

Upon the Veteran's return to the ship, the fellow serviceman noted a profound change in his personality and military bearing.  He became reclusive and detached, sitting off in corners and generally isolating himself.  This was a difficult thing to do because of the close proximity in which everyone lived aboard ship.  Thus, when other servicemen approached him, he became agitated and aggressive.  It was quite obvious to most of the men who knew the Veteran that he was in some sort of psychological decline.  Not long after, the Veteran was sent for a mental evaluation at Chelsea Naval Hospital and the fellow serviceman lost contact with him.  

In a May 2010 letter, a private psychiatrist indicated that the Veteran was treated at Gracie Square Hospital from April 20, 2010 to May 5, 2010 with a diagnosis of bipolar disorder NOS.  Gracie Square Medical Hospital records confirm this treatment with assigned diagnoses of bipolar disorder and alcohol dependence.   

Records reveal that attempts were made to obtain an examination of the Veteran and to determine current pathology and the etiology thereof.  Appellant failed, without good cause, to report for the examinations.
III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Personality disorders are not diseases or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disease incurred during active service will not be deemed to have been incurred in the line of duty if the disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. § 3.301(d).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause death or disability to the user and drug use includes the use of illegal drugs.  38 C.F.R. § 3.301(d).  This does not preclude service connection for an alcohol abuse disability secondary to a service connected disability.  However, there must be clear medical evidence establishing that the alcohol abuse disability was indeed caused by a Veteran's primary service connected disability and that the alcohol abuse disability was not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1381   (2001). 

Certain listed, chronic disabilities, including psychosis are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, VA shall take appropriate action.  38 C.F.R. § 3.655(a).   Where the case is one filed for original disability compensation the claim shall be addressed based on the evidence of record.  38 C.F.R. § 3.655(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As alluded to above, there is no basis for awarding service connection for alcohol dependence, cannabis dependence or other psychiatric disability diagnosed solely on the basis of the use of alcohol and/or drugs.  Thus, even if alcohol dependence, cannabis dependence or substance induced mood disorder were affirmatively determined to be related to military service, they are not subject to service-connected compensation.  Also, although these disabilities can be subject to secondary service-connection in certain circumstances, in the instant case, the Veteran is not currently service-connected for any disability.  Consequently, there is no basis for an award of secondary service connection for these disabilities.

The Veteran has also at times been afforded diagnoses of non-substance induced disorders, including bipolar disorder, mood disorder NOS, depressive disorder and anxiety disorder.  Notably, he has repeatedly sought a letter from various VA mental health professionals indicating that he currently has a bipolar disorder (and in one case PTSD), which is related to service.  However, none of the mental health professionals consulted felt that they could proffer such a nexus opinion.  Additionally, there has been some speculation that the Veteran may have ADD and that the disorder may have pre-existed service.  However, in the absence of any current diagnosis of the disorder, there is no basis for service connection for it.  

Also, as alluded to above, the Veteran was scheduled for VA psychiatric examinations in May 2011 and May 2012 to address the likely relationship between any current psychiatric disability and service.  However, he failed to report for the scheduled examinations.  Additionally, although the Veteran asserts that he has bipolar disorder (and in one case, PTSD) related to service, as a layperson, he is not competent to provide an opinion concerning such a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, it is not established that any current non-substance induced psychiatric disorder is related to military service.  

The Veteran also essentially asserts that a mood disorder, "manic depression", was diagnosed during service and that he has continued to suffer from it ever since.  However, the evidence does not support his assertion.  The service treatment records do show that the Veteran was initially diagnosed with chronic brain syndrome, manic depressive type, acute manic phase with extreme hyperreaction.  However, after receiving a full psychiatric work up at the U.S. Naval Hospital, he was ultimately diagnosed with "aggressive reaction", not with manic depression, bipolar disorder or other chronic non-substance related mood disorder.  Aggressive reaction does not constitute a disability for purposes of receiving VA compensation.  See e.g. 38 C.F.R. § 3.303(c).  Additionally, the evidence shows that the reaction was brought on by consumption of alcohol, indicating that it was not incurred in the line of duty.  Further, although the Veteran is competent to report continuity of symptomatology since service, there is not sufficient evidence in the record to show that any current non-substance induced disorder the Veteran has is actually related to the symptomatology he experienced in service.  Once again, the Veteran failed to report to the scheduled VA examinations, which would have addressed such a potential relationship. 

Moreover, the evidence also does not show that psychosis became manifest during service or within the first postservice year to a level warranting presumptive service connection.  Notably, the Veteran was found to be "psychotic" in June 1955.  However, this was a temporary reaction that was quickly resolved within the same day.  Also, even assuming the two other acute episodes noted in the service treatment records involved "psychotic behavior", they were also highly temporary in nature.  Accordingly, given the highly temporary nature of these episodes, they do not constitute psychosis manifest to a 10 percent disabling degree during service or the first post-service year.  Additionally, once again, each episode is shown to be brought on by alcohol consumption and thus, may not be considered as psychosis, which became manifest in the line of duty.  

In summary, given that the Veteran's acute, "psychotic" episodes in service were shown to be induced by alcohol consumption; given that a non-substance induced disability is not shown to have been manifest in service; given that psychosis to a disabling degree of 10 percent or more did not become manifest in service or within the first post-service year; and given that any current non-substance induced psychiatric disorder is not shown to be related to service, service connection for psychiatric disability, to include bipolar disorder is not warranted.   

   
ORDER

Service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


